 

rom: Mimi Abad Fat ans792539P 0-cv-OG@03-GBD Documerrt:4212Fdee308/12/20 Pages ot of 2 08/12/2020 11:25 aM

Jason M. Drangel (JD 7204)
jdrangel @ipcounselors.com
Ashly E. Sands (AS 7715)
asands @ ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42° Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391

 

 

Attorneys for Plaintiffs
Palace Skateboards Group and
GSLT Holdings Limited
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FPROPOSEDT
PALACE SKATEBOARDS GROUP and GSLT ORDER TO UNSEAL
HOLDINGS LIMITED,
20-cv-6103 (GBD)
Plaintiff

V.

ADMZING STORE, et al.

Defendants

 

PALACE SKATEBOARDS GROUP and GSLT
HOLDINGS LIMITED,

20-cv-6108 (GBD)
Plaintiff
Vv.

AAABBBLUCKY, et al.

Defendants

 

 

 
 

rom: Mimi Abad raxXGagersia2 0-Ccv-06403-GBD Document 422)feabeebO8/12/20 Page a saf 2 08/12/2020 11:25 aM

WHEREAS the Court orders that these Actions be unsealed and Records Management

upload all documents filed to date on the Electronic Case Filing system.

.

SO ORDERED. , ;
/f / fp DO pn
SIGNED this / day of M{CLAL*ST 9020, at _/ 2m.
New York, New York Y .
Ch sea 4 Donike

HON CRORCE B. DANIELS
UNITED STATES DISTRICT JUDGE

  

vo

 

 
